Citation Nr: 1427508	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a right femur fracture, status-post open reduction internal fixation, currently rated 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for a low back strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left hip strain.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected residuals of a right femur fracture, status-post open reduction internal fixation.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter came to the Board of Veterans' Appeals (Board) on appeal from September 2007, September 2011, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the September 2007 rating decision, the RO assigned the Veteran a temporary total evaluation due to convalescence after surgery for his right femur fracture disability, effective from September 7, 2006.  A 20 percent evaluation was assigned thereafter, effective from November 1, 2006.

In the September 2011 rating decision, the RO granted service connection for a low back strain and a left hip strain and assigned separate 10 percent ratings for each disability, effective from March 28, 2011.  

In the March 2013 rating decision, the RO denied service connection for a right knee disorder and TDIU.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.   However, the Veteran and his representative did not submit any additional evidence.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment records relevant to the issues on appeal.  The RO considered those records in an October 2013 supplemental statement of the case (SSOC). 

The issue of entitlement to service connection for a right hip disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last afforded VA spine, hips, and thighs examinations in July 2013 in connection with his claims.  Since that time, during the March 2014 hearing, he contended that his service-connected lower extremity and lumbar spine disabilities had increased in severity.  In particular, he reported that he had surgery to treat his right femur fracture and a right knee arthroscopy in March 2014 and that he was being treated at physical therapy.  He also indicated that he had increased difficulty standing straight and walking due to his back and hip pain.  

In addition, the Veteran has not been afforded a VA joints examination to determine the nature and etiology of his claimed right knee disorder.  

Therefore, the Veteran should be afforded VA examinations to ascertain the current severity of his service-connected disabilities and to determine the nature and etiology of his claimed right knee disorder.  In addition, recent VA and private treatment records should also be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Lastly, a decision on the claims for increased ratings and service connection could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issues must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right femur, low back, and left hip disabilities and his claimed right knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain and associate with the claims file any outstanding VA treatment records that are dated from October 2013 to the present.

In addition, the AOJ should seek to obtain private treatment records from Dr. T. C., who was identified during the March 2014 hearing.  Specifically, a request should be made for any private treatment records pertaining to a March 2014 surgery impacting the Veteran's right femur disability, including a right knee arthroscopy, and any private physical therapy treatment records dated in March 2014.

2.  After securing the above VA treatment records and any other additional evidence, the AOJ should afford the Veteran a VA joints examination to ascertain the current severity and manifestations of his service-connected residuals of a right femur fracture and left hip strain and to determine the nature and etiology of any right knee disorder, to include as secondary to the service-connected right femur disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's right femur and left hip disabilities and report all signs and symptoms necessary for rating the disorders.  In particular, he or she should indicate whether there is malunion of the right femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the right femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the right femur with or without loose motion.  

The examiner should also provide the range of motion in degrees and indicate whether there is any form of ankylosis of the left hip.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

The examiner should also state whether it is at least as likely as not that the Veteran currently has a right knee disorder that is related to his military service, to include an in-service bone graft for a knee injury.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's current right knee disorder is either caused by or aggravated by the Veteran's service-connected residuals of a right femur fracture.

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for rating the disorder.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also identify and describe all neurological manifestations of the service-connected spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



